

116 HR 7864 IH: Merit Systems Protection Board Empowerment Act of 2020
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7864IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Connolly (for himself and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo reauthorize the authority of the Merit Systems Protection Board, and for other purposes.1.Short titleThis Act may be cited as the Merit Systems Protection Board Empowerment Act of 2020. 2.Reauthorization of Merit Systems Protection BoardSection 8(a)(1) of the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note) is amended by striking 2003, 2004, 2005, 2006, and 2007 and inserting 2021, 2022, 2023, 2024, and 2025.3.Authorization of Federal employee surveys for merit systems studiesSection 1204(e)(3) of title 5, United States Code, is amended by—(1)striking (3) In carrying and inserting (3)(A) In carrying; and(2)adding at the end the following:(B)The Office of Personnel Management and other agencies shall—(i)provide assistance to the Board to facilitate the conduct by the Board of surveys of employees; and(ii)upon request, unless otherwise prohibited by law, provide to the Board records and information concerning applicants for Federal employment..4.Whistleblower training for MSPB administrative judgesSection 7701(b)(1) of title 5, United States Code, is amended to read as follows:(1)(A)The Board may hear any case appealed to it or may refer the case to an administrative law judge appointed under section 3105 or other employee of the Board designated by the Board to hear such cases, except that any case involving—(i)a removal from the service shall be heard by the Board, an employee experienced in hearing appeals, or an administrative law judge; and(ii)an alleged prohibited personnel practice in violation of section 2302(b)(8), section 2302(b)(9)(A)(i), (B), (C), or (D), or section 2302(b)(13) shall be heard by the Board or an administrative law judge or other employee of the Board designated by the Board to hear such cases who has successfully completed training regarding protections afforded by the Whistleblower Protection Act of 1989.(B)The Board, administrative law judge, or other employee (as the case may be) shall make a decision after receipt of the written representations of the parties to the appeal and after opportunity for a hearing under subsection (a)(1) of this section. A copy of the decision shall be furnished to each party to the appeal and to the Office of Personnel Management. . 